[Cite as State v. Coleman, 2018-Ohio-1681.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               LOGAN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 8-17-50

        v.

ZACKARIAH J. COLEMAN,                                    OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Logan County Common Pleas Court
                           Trial Court No. CR16-10-0296

                                     Judgment Affirmed

                             Date of Decision: April 30, 2018




APPEARANCES:

        Linda Gabriele for Appellant

        Alice Robinson-Bond for Appellee
Case No. 8-17-50


PRESTON, J.

       {¶1} Defendant-appellant, Zackariah J. Coleman (“Coleman”), appeals the

November 20, 2017 judgment entry of sentence of the Logan County Court of

Common Pleas. We affirm.

       {¶2} This case stems from allegations that Coleman sexually abused S.E.—

the daughter of his girlfriend with whom Coleman shared a home—between 2014

and 2015, while S.E. was less than thirteen years of age. On November 8, 2016, the

Logan County Grand Jury indicted Coleman on three counts of gross sexual

imposition in violation of R.C. 2907.05(A)(4), third-degree felonies. (Doc. No. 4).

On November 16, 2016, Coleman appeared for arraignment and entered pleas of not

guilty. (Doc. No. 10).

       {¶3} The case proceeded to a jury trial on September 26 and 27, 2017. (Sept.

26, 2017 Tr., Vol. I, at 1); (Sept. 27, 2017, Vol. II, at 156). On September 27, 2017,

the jury found Coleman guilty of one count of gross sexual imposition. (Sept. 27,

2017 Tr., Vol. II, at 226-227); (Doc. No. 106). The jury could not reach a

unanimous verdict as to the other two counts of the indictment. (Sept. 27, 2017 Tr.,

Vol. II, at 226-227); (Doc. No. 110). The trial court filed its judgment entry of

conviction on October 2, 2017 finding Coleman guilty of one count of gross sexual

imposition and dismissing the other two counts of the indictment. (Doc. No. 110).




                                         -2-
Case No. 8-17-50


       {¶4} The trial court held a sentencing and a sex-offender registration hearing

on November 2, 2017. (Nov. 2, 2017 Tr. at 1); (Doc. No. 114). The trial court

sentenced Coleman to five years of community control. (Id. at 8); (Id.). The trial

court also classified Coleman as a Tier II sex offender. (Id. at 3); (Id.). The trial

court filed its judgment entries of sentence and sex-offender classification on

November 20, 2017. (Doc. No. 114).

       {¶5} Coleman filed a notice of appeal on November 28, 2017. (Doc. No.

118). He raises two assignments of error for our review, which we discuss together.

                            Assignment of Error No. I

       The Verdict of the Trial Court was Not Supported by Sufficient
       Evidence as the State of Ohio Failed to Prove Each and Every
       Element of the Crime of Gross Sexual Imposition Beyond a
       Reasonable Doubt.

                           Assignment of Error No. II

       The Verdict of the Trial Court was Against the Manifest Weight
       of the Evidence as the State of Ohio Failed to Prove Each and
       Every Element of the Crime of Gross Sexual Imposition Beyond
       a Reasonable Doubt.

       {¶6} In his assignments of error, Coleman argues that his gross-sexual-

imposition conviction is based on insufficient evidence and is against the manifest

weight of the evidence.




                                         -3-
Case No. 8-17-50


       {¶7} Manifest “weight of the evidence and sufficiency of the evidence are

clearly different legal concepts.” State v. Thompkins, 78 Ohio St.3d 380, 389

(1997). As such, we address each legal concept individually.

       {¶8} “An appellate court’s function when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at

trial to determine whether such evidence, if believed, would convince the average

mind of the defendant’s guilt beyond a reasonable doubt.” State v. Jenks, 61 Ohio

St.3d 259 (1981), paragraph two of the syllabus, superseded by state constitutional

amendment on other grounds, State v. Smith, 80 Ohio St.3d 89 (1997). Accordingly,

“[t]he relevant inquiry is whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt.” Id. “In deciding if the

evidence was sufficient, we neither resolve evidentiary conflicts nor assess the

credibility of witnesses, as both are functions reserved for the trier of fact.” State v.

Jones, 1st Dist. Hamilton Nos. C-120570 and C-120571, 2013-Ohio-4775, ¶ 33,

citing State v. Williams, 197 Ohio App.3d 505, 2011-Ohio-6267, ¶ 25 (1st Dist.).

See also State v. Berry, 3d Dist. Defiance No. 4-12-03, 2013-Ohio-2380, ¶ 19

(“Sufficiency of the evidence is a test of adequacy rather than credibility or weight

of the evidence.”), citing Thompkins at 386.




                                          -4-
Case No. 8-17-50


       {¶9} On the other hand, in determining whether a conviction is against the

manifest weight of the evidence, a reviewing court must examine the entire record,

“‘weigh[ ] the evidence and all reasonable inferences, consider[ ] the credibility of

witnesses and determine[ ] whether in resolving conflicts in the evidence, the [trier

of fact] clearly lost its way and created such a manifest miscarriage of justice that

the conviction must be reversed and a new trial ordered.’” Thompkins at 387,

quoting State v. Martin, 20 Ohio App.3d 172, 175 (1st Dist.1983). A reviewing

court must, however, allow the trier of fact appropriate discretion on matters relating

to the weight of the evidence and the credibility of the witnesses. State v. DeHass,

10 Ohio St.2d 230, 231 (1967). When applying the manifest-weight standard,

“[o]nly in exceptional cases, where the evidence ‘weighs heavily against the

conviction,’ should an appellate court overturn the trial court’s judgment.” State v.

Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-5233, ¶ 9, quoting State v.

Hunter, 131 Ohio St.3d 67, 2011-Ohio-6524, ¶ 119.

       {¶10} R.C. 2907.05 sets forth the offense of gross sexual imposition and

provides, in relevant part:

       (A) No person shall have sexual contact with another, not the spouse

       of the offender; cause another, not the spouse of the offender, to have

       sexual contact with the offender; or cause two or more other persons

       to have sexual contact when any of the following applies:


                                         -5-
Case No. 8-17-50


       ***

       (4) The other person, or one of the other persons, is less than thirteen

       years of age, whether or not the offender knows the age of that person.

R.C. 2907.05(A)(4). “In order to prove the offense of gross sexual imposition

[under R.C. 2907.05(A)(4)], ‘the State must prove that the defendant had sexual

contact with a person, not the defendant’s spouse, and that the contact was with a

person under the age of thirteen, whether the defendant knew the age of the person

or not.’” State v. Jones, 2d Dist. Montgomery No. 26289, 2015-Ohio-4116, ¶ 43,

quoting State v. Israel, 2d Dist. Miami No. 09-CA-47, 2010-Ohio-5044, ¶ 25. “The

term ‘sexual contact’ is defined as ‘any touching of an erogenous zone of another,

including without limitation the thigh, genitals, buttock, pubic region, or, if the

person is a female, a breast, for the purpose of sexually arousing or gratifying either

person.’” Id., quoting R.C. 2907.01(B). “‘“[T]here is no requirement that there be

direct testimony regarding sexual arousal or gratification.”’” Id., quoting State v.

Clark, 2d Dist. Clark No. 2013 CA 52, 2014-Ohio-855, ¶ 12, quoting State v. Gesell,

12th Dist. Butler No. CA2005-08-367, 2006-Ohio-3621, ¶ 25. “The trier of fact

may infer from the evidence presented at trial whether the purpose of the touching

was for the defendant’s sexual arousal or gratification.” Id., citing Clark at ¶ 12.

       {¶11} At trial, S.E. testified that she was born in April of 2004 and that she

was 13 years old at the time of trial. (Sept. 26, 2017 Tr., Vol. I, at 43-44). She


                                         -6-
Case No. 8-17-50


testified that she was 11 years old in 2015. (Id. at 44). S.E. testified that she was

“touched” by Coleman in her room “in the mornings when [she] went and got up

for school.” (Id. at 46-47). She testified that Coleman touched her while she was

in her bed. (Id. at 48). According to S.E., Coleman “walked in and got into [her]

bed.” (Id. at 48). She testified that no one else was in her room when Coleman

touched her. (Id. at 47). S.E. marked a diagram of a female child’s body to identify

the places that Coleman touched her. (Id. at 50). S.E. “marked something on the

front.” (Id.). (See State’s Ex. A). When asked if she knew the name for the part of

the body that she marked, she indicated that she did not know. (Sept. 26, 2017 Tr.,

Vol. I, at 50). However, she agreed that she has “heard some people call it breasts.”

(Id. at 51). When Coleman touched the “upper part” of her body, Coleman touched

her on top of her clothes. (Id.). Coleman touched the upper part of S.E.’s body

more than one time. (Id. at 52). According to S.E., Coleman told her “not to tell”

after he touched her. (Id. at 51).

       {¶12} On cross-examination, S.E. testified that she shared a bedroom with

her sister and that her sister was in the room when Coleman touched her. (Id. at 59).

According to S.E., Coleman would wake S.E. first and that her sister was asleep

when Coleman touched her. (Id. at 59-60, 62). She testified that Coleman touched

her “[m]ore than once” but could not recall any details of the other times that




                                         -7-
Case No. 8-17-50


Coleman touched her. (Id. at 62-63). She testified that she did not tell her mother

or scream because she was afraid of Coleman. (Id. at 60).

          {¶13} On re-direct examination, S.E. testified that she was afraid of Coleman

because “[h]e used to beat [them].” (Id. at 63). She testified that “a few” times she

was “fast enough” to lock the bedroom door to prevent Coleman from entering in

the morning. (Id.).

          {¶14} On re-cross examination, S.E. testified that she immediately told her

mother when Coleman beat her. (Id. at 64). Although she previously stated that

Coleman only touched her when they lived in an apartment, she testified that it

happened when they lived in the apartment and a house. (Id. at 65). She stated that

she would only try to lock the door when they lived in the house. (Id. at 64-65).

She testified that, although she could have, she did not lock the door when she went

to bed because she “was told to go to bed.” (Id. at 66).

          {¶15} The State called Julie Kurtz (“Kurtz”) who testified that she is a school

counselor at Bellefontaine Middle School. (Id. at 26-27). Prior to working as a

school counselor, Kurtz worked for children’s services for 14 years where she

received training and experience investigating child-sexual-abuse allegations. (Id.

at 28).

          {¶16} According to Kurtz, S.E., who was a seventh-grade student at the time,

was sent to her office on August 31, 2016 because she “was crying and was upset”


                                            -8-
Case No. 8-17-50


during class. (Id. at 30). S.E. “told [Kurtz] that her mom’s ex-boyfriend had

touched her inappropriately.” (Id. at 31). When asked what she meant, S.E.

indicated that Coleman touched her breast area. (Id. at 31). Based on her training

and experience, Kurtz testified that S.E.’s behavior and statements were consistent

with that of a child who had been sexually abused. (Id. at 33). She further testified

that it is “not unusual” for a child to make a delayed disclosure of sexual abuse.

(Id.). As a result of S.E.’s assertion, Kurtz reported S.E.’s allegations to Logan

County Children’s Services. (Id. at 32).

       {¶17} On cross-examination, Kurtz testified that she knew that S.E. was

diagnosed with bipolar disorder. (Id. at 35). She testified that S.E. had “crying

spree[s] in school,” which can be a symptom of bipolar disorder. (Id.). Further, “at

some point before she was in middle school [she was] put * * * on a * * * plan for

depression, and crying is also a symptom of depression.” (Id. at 35, 38). She

testified that “there is no cookie-cutter” description of a child that has been sexually

abused. (Id. at 37).

       {¶18} On re-direct examination, she confirmed that she did not observe

“anything inconsistent” with that of a child who has been sexually abused. (Id. at

38).

       {¶19} On re-cross examination, Kurtz testified that “chang[ing] her story” or

providing “different information here or there” are examples of inconsistent


                                           -9-
Case No. 8-17-50


behavior. (Id. at 39). She testified that she talked with S.E. one time regarding the

sexual abuse. (Id.).

       {¶20} Trista Harris (“Harris”), S.E.’s mother, testified that she was

romantically involved with Coleman and that Coleman moved in with her and her

children after they had been in a relationship for one year. (Id. at 67-69). She

testified that she ended her relationship with Coleman after “he became verbally and

physically abusive” in November of 2013 or 2014. (Id. at 71). After she and

Coleman ended their relationship, she moved with her children from the apartment

to the house.    (Id.).   A few months later, she and Coleman rekindled their

relationship. (Id. at 72). They finally ended their relationship in April 2015 when

Coleman “was physically abusive toward” Harris. (Id.).

       {¶21} Harris, who worked third shift, left work early one night and

discovered Coleman sleeping in S.E.’s bed with S.E. (Id. at 74, 77). When Harris

confronted Coleman, Coleman, who “had been drinking,” told Harris “that he must

have went into the wrong room.” (Id. at 76). Harris asked S.E. about the incident

the next morning, and S.E. indicated that there was nothing that she needed to tell

her mother. (Id. at 77). A few days later, Harris contacted law enforcement after

“[a]n altercation occurred”; however, Harris did not tell law enforcement about

discovering Coleman sleeping in S.E.’s bed with S.E. (Id. at 77-78).




                                        -10-
Case No. 8-17-50


       {¶22} According to Harris, Coleman “smacked” S.E. “in the face once,” and

Harris informed Coleman “that he was not to touch [her] kids.” (Id. at 78). Harris

did not report the incident to law enforcement. (Id. at 79).

       {¶23} On cross-examination, Harris testified that she did not report any of

the physical abuse to law enforcement because she was “scared” of Coleman. (Id.).

She testified that S.E. was first put on medication for her bipolar disorder when S.E.

“was in first grade” because “[s]he was having problems in school focusing on her

work, having emotional breakdowns.” (Id. at 81). S.E. continued to experience

those “problems” through the fifth grade.         (Id.).   Harris clarified that S.E.

experienced those problems prior to meeting Coleman. (Id.).

       {¶24} Detective Blake Kenner (“Detective Kenner”) of the Bellefontaine

Police Department testified that he investigated S.E.’s allegations. (Id. at 99-100).

As part of his investigation, he interviewed Coleman. (Id. at 103-105). Regarding

Coleman’s interview, Detective Kenner testified

       In my 25 years of law enforcement, I’ve spoken with people whom

       were eventually found guilty of crimes and I’ve talked with people

       who had not committed a crime. I laid some things out to [Coleman]

       and made some comparisons for [Coleman], and I found it strange that

       I didn’t get a real reaction from him, an emphatic reaction from him,

       an emphatic denial from him when I was saying improper,


                                        -11-
Case No. 8-17-50


       inappropriate touching as opposed to rape. I expected an explosion.

       I expected, [“]Are you kidding me?[”] I expected something. I * * *

       didn’t get any of that. I got [a] very calm, * * * [“]right, right. I

       appreciate that.[”] That, to me, I wouldn’t see that in someone who

       did not commit the crime. That’s my opinion.

(Id. at 106). He also testified that Coleman denied S.E.’s allegations. (Id. at 107).

       {¶25} S.E. was interviewed by a forensic interviewer. (Id. at 102). Detective

Kenner identified State’s Exhibit E as the video recording of S.E.’s interview, which

was later played for the jury. (Id. at 105, 118-119); (State’s Ex. E).

       {¶26} Kerri Wilkinson (“Wilkinson”), a licensed social worker at

Nationwide Children’s Hospital in Columbus, Ohio, testified that she is a forensic

interviewer—“a trained professional * * * taught to recognize child development

[and] how to interview children when there’s allegations of physical abuse or sexual

abuse.” (Sept. 27, 2017 Tr., Vol. II, at 160-162). She testified that, based on her

training and experience, “[d]elayed disclosure” of sexual-abuse allegations is “a

common occurrence.” (Id. at 167).

       {¶27} Wilkinson testified that she interviewed S.E. on September 6, 2016.

(Id. at 163-164). (See also State’s Ex. E). Wilkinson testified that, during the

interview, S.E. “was having some emotional responses to what had happened to her”

when S.E. described “the alleged abuse.” (Sept. 27, 2017 Tr., Vol. II, at 170). She


                                         -12-
Case No. 8-17-50


further testified that S.E. “was consistent in her statements about being sexually

abused.” (Id. at 173).

        {¶28} On cross-examination, Wilkinson testified that it is not her job to

“determine whether this child is telling [her] the truth or not.” (Id. at 174-175).

Prior to talking with Wilkinson, S.E. talked with Kurtz and children’s services;

however, Wilkinson did not know whether S.E.’s “story” was consistent. (Id. at

175).

        {¶29} On re-cross examination, Wilkinson agreed that if S.E. was “asked

leading questions” during a previous interview, S.E.’s interview with Wilkinson

“could have been tainted.” (Id. at 178).

        {¶30} The State presented the testimony of Elizabeth Ramsey (“Ramsey”), a

mental-health therapist at Consolidated Care in Bellefontaine, Ohio. (Sept. 26, 2017

Tr., Vol. I, at 109). Ramsey testified that she provided mental-health care for S.E.

and first encountered S.E. on October 25, 2016 “for an assessment following contact

through a crisis intervention, which occurred on October 19, 2016.” (Id. at 111).

On October 19, 2016, S.E. was taken to the emergency room “because she disclosed

that she had been self-harming in the form of cutting.” (Id.). According to Ramsey,

S.E. reported to Harris “that the reason for that behavior” was because Coleman

“had been sexually abusing her.” (Id. at 111-112). Ramsey testified that, based on

her training and experience, cutting is “consistent with a child sexual assault.” (Id.


                                        -13-
Case No. 8-17-50


at 112). She testified that S.E. disclosed to her that Coleman “would come into her

room, lay down with her and begin touching her,” that “this happened regularly,”

that “this is how he would awaken her for school, and that he would touch her on

her breasts and touch her legs.” (Id. at 113).

       {¶31} At the conclusion of the State’s evidence, the State moved to admit its

exhibits and rested. (Id. at 179-180). State’s Exhibits A, B, C, and E were admitted

without objection, and State’s Exhibit D was admitted over the defense’s objection.

(Id.). Next, Coleman made a Crim.R. 29(A) motion, which the trial court denied.

(Id. at 180-181).

       {¶32} Coleman testified in his defense. (Id. at 183). He testified that he met

Harris in 2012 and that they became romantically involved a few months after they

met. (Id. at 184). He testified that he moved in with Harris and her children one

year after they began their relationship, or “right at the beginning of 2014.” (Id. at

184-185). He further testified that he and Harris ended their relationship “at the end

of 2014,” and Harris and her children moved out of the apartment to the house at

that time. (Id. at 185). Coleman testified that they later rekindled their relationship

and he “ended up moving” in the house with Harris and her children. (Id.).

       {¶33} Coleman denied having any sexual contact with S.E. (Id. at 192). He

also denied that Harris caught him sleeping in S.E.’s bed in April 2015. (Id. at 188-




                                         -14-
Case No. 8-17-50


189). He hypothesized that Harris “said that to add weight to her daughter’s story

about what has occurred.” (Id. at 188).

       {¶34} According to Coleman, S.E. “did not have a great deal of emotional

control.”   (Id. at 191).   As such, Coleman stated that “the only reasonable

explanation that [he] can think of [regarding S.E.’s allegations] is that when [Harris]

and [Coleman] lived together, [S.E.] was having these emotional issues and [they]

were working on [coping with those issues]” and that S.E. “feels abandoned and

doesn’t have that environment that she had before” Coleman and Harris ended their

relationship. (Id. at 192). Coleman opined that “this is her way of trying to get back

at [him]” for moving out of the house. (Id.).

       {¶35} Thereafter, the defense rested. (Id. at 195). The State did not present

any witnesses on rebuttal, and the matter was submitted to the jury, which found

Coleman guilty as to one count of gross sexual imposition. (Id. at 195, 225-227).

The jury could not reach a decision as to the other counts.             (Id. at 227).

Subsequently, the trial court granted Coleman’s Crim.R. 29 motion as to those

counts. (Id. at 229).

       {¶36} We first review the sufficiency of the evidence supporting Coleman’s

gross-sexual-imposition conviction. State v. Velez, 3d Dist. Putnam No. 12-13-10,

2014-Ohio-1788, ¶ 68, citing State v. Wimmer, 3d Dist. Marion No. 9-98-46, 1999

WL 355190, *1 (Mar. 26, 1999). Coleman challenges the sufficiency of the


                                          -15-
Case No. 8-17-50


evidence supporting whether: (1) Coleman touched S.E.’s breast; (2) Coleman

touched S.E.’s breast for the purpose of sexually arousing or gratifying either

person; and (3) S.E. was less than thirteen years of age at the time of the offense.1

           {¶37} There is sufficient evidence that Coleman engaged in sexual contact

with S.E. S.E. testified that Coleman touched the “upper part” of her body over her

clothes. She marked an “X” on a diagram of a female child’s body to indicate where

Coleman touched her. (See State’s Ex. A). S.E. agreed that she has heard that part

of the human body referred to as “breasts.” (Sept. 26, 2017 Tr., Vol. I, at 50). That

act constitutes sexual contact under R.C. 2907.01(B). See State v. White, 3d Dist.

Seneca No. 13-16-21, 2017-Ohio-1488, ¶ 42, citing Jones, 2015-Ohio-4116, at ¶ 50.

Moreover, S.E. testified that Coleman admonished her not to tell anyone after he

sexually abused her. The evidence that Coleman touched S.E.’s breast coupled with

his admonishment not to tell anyone is sufficient to permit a reasonable trier of fact

to infer that the purpose of the touching was for Coleman’s sexual arousal or

gratification. Compare In re J.F., 8th Dist. Cuyahoga No. 96875, 2012-Ohio-2191,

¶ 29 (“We find that the evidence of J.F. touching A.G. while alone in a closet

coupled with his admonition not to tell anyone is sufficient for the trier of fact to

reasonably infer that the touching was for the purpose of sexual arousal or

gratification.”).



1
    Coleman does not challenge the element that he is not married to the victim.

                                                     -16-
Case No. 8-17-50


       {¶38} The State also presented sufficient evidence that the sexual contact

occurred while S.E. was less than thirteen years of age. See White at ¶ 38, 43.

Although S.E. did not provide a specific date when Coleman touched her, S.E.

testified that Coleman touched her when she lived in the apartment and the house—

a time period during which S.E. was less than thirteen years of age. See Jones at ¶

50 (“While K.D. did not provide specific dates when these acts occurred, K.D.’s

mother testified that Jones babysat K.D. at the S. Road address both before and after

his return to Dayton in September 2012, a period in which K.D. would have been

either nine or ten years old.”). Indeed, S.E. testified that she was born in 2004 and

that she was 11 years old in 2015. Coleman testified that he moved in with Harris

and her children in early 2014. Harris and her children moved from the apartment

to the house in late 2014 after Harris and Coleman ended their relationship. A few

months later, Harris and Coleman rekindled their relationship. The relationship

finally ended in April 2015.

       {¶39} Thus, viewing the evidence in a light most favorable to the

prosecution, a rational trier of fact could have found that Coleman engaged in sexual

contact with S.E., while S.E. was less than thirteen years of age. See White at ¶ 44,

citing Jones at ¶ 53.

       {¶40} However, Coleman argues that his gross-sexual-imposition conviction

is based on insufficient evidence because the State failed to present evidence


                                        -17-
Case No. 8-17-50


corroborating S.E.’s statements. He contends that because a sexual-imposition

conviction under R.C. 2907.06 requires corroboration, a gross-sexual-imposition

conviction should also require corroboration since sexual imposition is a lesser-

included offense of gross sexual imposition. Coleman’s argument is erroneous for

two reasons. First, Coleman’s argument “is irrelevant here because the question is

sufficiency, not weight,” and S.E.’s testimony, if believed, is sufficient to establish

all of the elements of gross sexual imposition. State v. J.M., 10th Dist. Franklin No.

14AP-621, 2015-Ohio-5574, ¶ 17, citing State v. Johnson, 112 Ohio St.3d 210,

2006-Ohio-6404, ¶ 53. Second, gross sexual imposition under R.C. 2907.05 does

not require corroborating evidence. State v. Coran, 2d Dist. Clark No. 2014-CA-

17, 2014-Ohio-4406, ¶ 11.

       {¶41} Therefore, we conclude that there is sufficient evidence that Coleman

committed gross sexual imposition under R.C. 2907.05(A)(4).

       {¶42} Having concluded that Coleman’s gross-sexual-imposition conviction

is based on sufficient evidence, we next address Coleman’s argument that his

conviction is against the manifest weight of the evidence. See Velez, 2014-Ohio-

1788, at ¶ 76. Coleman argues that his gross-sexual-imposition conviction is against

the manifest weight of the evidence because S.E.’s testimony was not credible. In

particular, he contends that the evidence that he did not touch S.E. is weightier than

the evidence that he touched S.E. because S.E.’s testimony was “vague and


                                         -18-
Case No. 8-17-50


conflicting”; S.E. “indicated, in testimony, that she was not necessarily truthful

during her videotaped interview”; and S.E. suffers “from pre-existing emotional

issues.” (Appellant’s Brief at 16).

       {¶43} Even if the evidence is not viewed in a light most favorable to the

prosecution, “through which we examine the sufficiency of the evidence, this is not

an exceptional case where the evidence weighs heavily against the convictions.”

State v. Suffel, 3d Dist. Paulding No. 11-14-05, 2015-Ohio-222, ¶ 33. “As with

many sexual-abuse cases, this case presents the ‘classic “he-said/she-said”’

scenario, ‘with no physical evidence to corroborate the [victim’s] allegation[s].’”

White, 2017-Ohio-1488, at ¶ 50, quoting In re N.Z., 11th Dist. Lake Nos. 2010-L-

023, 2010-L-035, and 2010-L-041, 2011-Ohio-6845, ¶ 79. “‘Thus, credibility of

the witnesses was the primary factor in determining guilt.’” Id., quoting In re N.Z.

at ¶ 79.

       {¶44} As we noted above, “the weight to be given the evidence and the

credibility of the witnesses are primarily for the trier of the facts.” DeHass, 10 Ohio

St.2d 230 at paragraph one of the syllabus. “‘When examining witness credibility,

“the choice between credible witnesses and their conflicting testimony rests solely

with the finder of fact and an appellate court may not substitute its own judgment

for that of the finder of fact.”’” White at ¶ 50, quoting In re N.Z. at ¶ 79, quoting

State v. Awan, 22 Ohio St.3d 120, 123 (1986). “‘A fact finder is free to believe all,


                                         -19-
Case No. 8-17-50


some, or none of the testimony of each witness appearing before it.’” Id., quoting

In re N.Z. at ¶ 79, citing State v. Thomas, 11th Dist. Lake No. 2004-L-176, 2005-

Ohio- 6570, ¶ 29. See also State v. Missler, 3d Dist. Hardin No. 6-14-06, 2015-

Ohio-1076, ¶ 44, quoting State v. Daley, 3d Dist. Seneca No. 13-13-26, 2014-Ohio-

908, ¶ 15, quoting State v. Antill, 176 Ohio St. 61, 67 (1964). “‘“A verdict is not

against the manifest weight of the evidence because the [jury] chose to believe the

State’s witnesses rather than the defendant’s version of the events.”’” Missler at ¶

44, quoting State v. Bean, 9th Dist. Summit No. 26852, 2014-Ohio-908, ¶ 15,

quoting State v. Martinez, 9th Dist. Wayne No. 12CA0054, 2013-Ohio-3189, ¶ 16.

       {¶45} In this case, S.E. testified to her version of events surrounding the

sexual abuse that led to Coleman’s gross-sexual-imposition conviction, and the jury

found S.E. credible. See White at ¶ 51. Although S.E. was inconsistent in her

testimony describing Coleman’s sexual abuse, the jury also observed Coleman’s

testimony, “and we are mindful of the jury’s ‘superior first-hand perspective in

judging the demeanor and credibility of witnesses.’” Suffel at ¶ 33, quoting State v.

Phillips, 10th Dist. Franklin No. 14AP-79, 2014-Ohio-5162, ¶ 125, citing DeHass

at paragraph one of the syllabus. Thus, despite Coleman’s denial that he sexually

abused S.E., the jury heard the testimony of three witnesses with experience in

sexual-abuse cases involving children—Kurtz, Wilkinson, and Ramsey—in

addition to S.E.’s testimony. Kurtz and Wilkinson testified that S.E.’s behavior was


                                        -20-
Case No. 8-17-50


consistent with that of a child who had been sexually abused. Similarly, Ramsey

testified that S.E. reported that she was cutting herself because Coleman sexually

abused her, and Ramsey testified that cutting behavior is consistent with child sexual

abuse.    Further, despite the inconsistencies between S.E.’s testimony and the

statements she made during her interview with Wilkinson, the jury was able to

observe the entirety of the interview, including S.E.’s non-verbal, emotional

responses to Wilkinson’s questions regarding Coleman’s acts.

         {¶46} For these reasons, Coleman’s argument is unpersuasive. Accordingly,

we cannot conclude that the trier of fact clearly lost its way and created such a

manifest miscarriage of justice that Coleman’s conviction must be reversed and a

new trial ordered.

         {¶47} Coleman’s assignments of error are overruled.

         {¶48} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                 Judgment Affirmed

ZIMMERMAN and SHAW, J.J., concur.

/jlr




                                        -21-